NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-2882
                                      ___________

                                CAROLINE ELDRIDGE,

                                        Appellant

                                            v.

                        MUNICIPALITY OF NORRISTOWN
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                        (D.C. Civil Action No. 10-cv-02143)
                      District Judge: Honorable Anita B. Brody
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    March 5, 2013

               Before: RENDELL, FISHER and GARTH, Circuit Judges

                             (Opinion filed: March 6, 2013)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

       In May 2010, Caroline Eldridge filed a complaint in the United States District

Court for the Eastern District of Pennsylvania against her former employer, the

Municipality of Norristown, alleging that her termination was the result of disparate
treatment and retaliation in violation of, inter alia, Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e et seq., and the Pennsylvania Human Rights Act (PHRA), 43

Pa. Cons. Stat. § 951 et seq. Norristown moved for summary judgment, asserting that

Eldridge’s termination was the result of her substandard performance. In November

2011, the District Court granted Norristown’s motion on Eldridge’s retaliation claims, but

permitted her disparate treatment claims to go forward. Following a jury trial in June

2012, judgment was entered in Norristown’s favor on the disparate treatment claims as

well. Eldridge, proceeding pro se, now seeks review of the District Court’s order

granting summary judgment to Norristown on her retaliation claims. For the following

reasons, we will affirm.

                                               I.

       Because we write primarily for the parties, we need only recite the facts necessary

for our discussion. In February 2007, Norristown hired Eldridge, an African-American

female, as a Human Resources (HR) manager. David Forrest, a Caucasian male, became

Eldridge’s supervisor in May 2007. The relationship between Forrest and Eldridge

progressively deteriorated as a result of several incidents in the workplace. Forrest

ultimately terminated Eldridge in February 2009.

       In her amended complaint, Eldridge claimed that she was terminated in retaliation

for three specific incidents. The first incident took place in April 2008, when Forrest

held a counseling session with Eldridge to review certain conduct in the workplace that



                                               2
he found inappropriate. After the counseling session, Eldridge filed a complaint against

Forrest alleging that he had reprimanded her because of her race and gender. 1

       The next two incidents occurred when Eldridge “reported what she perceived in

good faith to be violations of the federal and state civil rights law[s] concerning other

employees.” (Am. Compl., dkt # 20, ¶ 69.) First, at some point during her employment

with Norristown, Eldridge learned that another employee, Devon Vann, may have been

engaging in criminal activity while on the job. Eldridge soon learned that Vann had a

criminal history. When Eldridge relayed this information to Forrest, he instructed her to

obtain a copy of Vann’s criminal record. According to Eldridge, she then expressed

concern to Forrest that Norristown’s attempt to obtain Vann’s criminal record – which

was evidently a juvenile record – was a violation of his civil rights.

       The second time Eldridge reported a “civil rights” violation was in February 2009,

shortly before she was terminated. That month, Norristown posted a job opening for a

secretarial position in the police department. Sharnel Pearson and Danielle Hodo, two

African-American women who were employed by Norristown in other positions, applied

for the job. On February 10, 2009, Eldridge, along with three other employees,

interviewed the candidates. Two days later, Eldridge sent an email to Forrest expressing

concern about some of the questions that were posed to Hodo, but not to Pearson.

According to Eldridge, certain questions delved too deeply into Hodo’s personal

       1
        Norristown hired outside counsel to investigate Eldridge’s allegations of
discrimination. Counsel ultimately concluded that Eldridge’s allegations were baseless.


                                              3
experience with the police department. Eldridge stated that “[i]t is very important that we

remain consistent on how we conduct ourselves while interviewing. I am concerned that

[Hodo]’s civil liberties were violated.” (Appellee’s Supp. App. 0016.) Forrest and

Police Chief Russell Bono later informed Eldridge that they had serious concerns about

Hodo because of her criminal history and other negative interactions with the police, and

told Eldridge that she was undermining the municipality by advocating for Hodo.

       According to Eldridge, Norristown ultimately terminated her in retaliation for her

actions during these incidents.

                                             II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise

plenary review over the District Court’s decision granting summary judgment, using the

same standard applied by the District Court. See Doe v. Luzerne Cnty., 660 F.3d 169,

174 (3d Cir. 2011). Summary judgment is appropriate when the movant demonstrates

“that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       The District Court properly analyzed Eldridge’s retaliation claims under Title VII

according to the familiar burden-shifting framework established by McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802 (1973). 2 See Jones v. Sch. Dist. of Phila., 198 F.3d

       2
         The District Court did not analyze Eldridge’s state-law retaliation claim
separately because, as it correctly noted, the PHRA is construed consistently with
interpretations of Title VII. See Gomez v. Allegheny Health Servs., Inc., 71 F.3d 1079,
1084 (3d Cir. 1995).

                                             4
403, 410 (3d Cir. 1999). Under the McDonnell Douglas framework, Eldridge bore the

initial burden of establishing a prima facie case of a Title VII violation. See McDonnell

Douglas, 411 U.S. at 802. If she succeeded, the burden then would shift to Norristown to

“articulate some legitimate, nondiscriminatory reason” for her termination. See id.

Eldridge would then have an opportunity to prove by a preponderance of the evidence

that the legitimate reason for her termination offered by Norristown was a pretext. See

Jones, 198 F.3d at 410.

       To establish a prima facie claim of unlawful retaliation, Eldridge was required to

show that: (1) she engaged in activity protected by Title VII; (2) Norristown took an

adverse action against her; and (3) there was a causal connection between the protected

activity and the adverse action taken. See Moore v. City of Phila., 461 F.3d 331, 340-41

(3d Cir. 2006). Title VII defines a protected activity as, inter alia, an instance where an

employee has opposed a discriminatory employment practice based upon an individual’s

race, color, religion, sex, or national origin. 42 U.S.C. §§ 2000e-2(a)(1); 2000e-3(a).

       In its motion for summary judgment, Norristown argued that Eldridge had failed

to establish a prima facie case of retaliation because she had not demonstrated that she

was terminated as a result of a protected activity. In response, Eldridge maintained that

the February 12, 2009 email she sent to Forrest expressing concern about the Hodo

interview was protected activity, and that the proximity in time between the email and her

termination – less than one week – established the requisite causal connection. We agree

with the District Court that Eldridge’s email does not constitute protected activity under

                                              5
Title VII. Although the email raised a general concern about the propriety – even legality

– of certain questions posed to Hodo, it did not allege any type of discrimination

recognized by Title VII. Indeed, the record reflects that the comparator candidate,

Pearson, was also an African-American female. Therefore, the District Court correctly

concluded that Eldridge failed to establish the first prong of her prima facie retaliation

case. 3 See Curay-Cramer v. Ursuline Acad. of Wilmington, Del., Inc., 450 F.3d 130, 135

(3d Cir. 2006) (“A general complaint of unfair treatment is insufficient to establish

protected activity under Title VII.”); Cf. Barber v. CSX Distrib. Servs., 68 F.3d 694, 701-

02 (3d Cir. 1995) (explaining that letter to HR complaining that position was given to less

qualified candidate was not protected activity under the Age Discrimination in

Employment Act because it did not explicitly or implicitly allege that age was the basis

for the adverse employment action).

       On appeal, Eldridge complains that the District Court failed to consider whether

the other incidents she cited in support of her retaliation claims – namely, the allegations

of discrimination she made in June 2008, and her email expressing concern about the

propriety of requesting Vann’s criminal record – constituted protected activity. It appears

that the District Court declined to consider these incidents in the context of her retaliation


       3
         To the extent that Eldridge argues that summary judgment was inappropriate
because there was a genuine issue of fact as to whether her February 12, 2009 email
alleged discrimination, we disagree. We have reviewed the email and conclude that no
reasonable juror could have found that the email alleged discrimination on the basis of
race, color, religion, sex, or national origin.


                                              6
claim because Eldridge did not address them in her counseled brief in opposition to

Norristown’s summary judgment motion. We see no error in this regard. See Saldana v.

Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001) (explaining that the party opposing

summary judgment may not rest upon the mere allegations of the complaint, but must set

forth specific facts showing that there is a genuine issue for trial). In any event, we have

reviewed the record and conclude that, even considering these incidents, Eldridge failed

to establish a prima facie case of retaliation. First, like the email that Eldridge sent to

Forrest about the Hodo interview, the email she sent about Vann’s background is not

protected activity because it did not allege any discrimination. Furthermore, while

Eldridge’s allegations of race and gender discrimination in June 2008 could be

considered protected activity, they are not linked to her subsequent termination through

temporal proximity or a sufficient record of ongoing antagonism. See Woodson v. Scott

Paper Co., 109 F.3d 913, 920–21 (3d Cir. 1997) (“[T]emporal proximity . . . is sufficient

to establish the causal link. . . . [A] plaintiff can [also] establish a link between his or her

protected behavior and subsequent discharge if the employer engaged in a pattern of

antagonism in the intervening period.”). Accordingly, because Eldridge failed to

establish a prima facie case of retaliation, the District Court properly granted summary

judgment to Norristown on her claims under Title VII and the PHRA. 4

       4
        Because we conclude that the District Court properly granted summary judgment
to Norristown on Eldridge’s retaliation claims, we need not reach Norristown’s argument
on appeal that Eldridge should be estopped from arguing that race or gender were
determinative factors in her termination.

                                               7
                                           III.

      For the foregoing reasons, we will affirm the District Court’s order granting

Norristown’s motion for summary judgment.




                                            8